Citation Nr: 1814855	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-17 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a left elbow disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1999 to March 2003, and from November 2003 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board previously remanded this matter in May 2016.


FINDINGS OF FACT

1.  A right elbow disability was not manifest in service and is not attributable to service.

2.  A left elbow disability was not manifest in service and is not attributable to service.

3.  A left knee disability was not manifest in service and is not attributable to service.

4.  A right knee disability was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2.  A left elbow disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

3.  A left knee disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

4.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VA satisfied the duty to notify by a letter sent to the Veteran in October 2010.  VA has also fulfilled the duty to assist the Veteran.  The duty to assist includes procuring service treatment records and pertinent post-service treatment records and providing an examination when necessary.  See 38 C.F.R. § 3.326(a) (2017).  In this case, the evidence of record includes service treatment records, service personnel records, VA treatment records, and statements of the Veteran.

In August 2011, VA made a formal finding of the unavailability of complete service treatment records (STRs) for the first period of service from January 1999 to March 2003, and of any STRs for the second period of service from November 2003 to September 2004.  The Veteran was notified by a letter of August 2011 that complete service treatment records were not obtained.  Where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.

The Veteran underwent VA examinations in August 2011 and May 2016.  The Board finds that the May 2016 examination report is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In its remand of May 2016, the Board determined that the August 2011 VA examination was inadequate.  Generally, the fact that one part of a medical opinion is inadequate or insufficient does not render the entire examination or opinion void.  Here, for example, the examiner's contemporaneous clinical findings and the reported symptoms of the Veteran may be considered, even if portions of the examiner's medical opinion are inadequate.

The Board's remand instructions of May 2016 have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II.  Service Connection

A.  Legal Criteria

In general, service connection will be granted for a current disability that resulted from an injury or disease incurred in, or aggravated by, active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

For certain chronic diseases, including arthritis, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected.  See 38 U.S.C. §§ 1101, 1112 (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  For the listed chronic diseases, a showing of a continuity of symptomatology is an alternative method of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In the case of any veteran who engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence of service incurrence or aggravation of in-service injury or disease will be accepted as sufficient proof of in-service incurrence or aggravation, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and every reasonable doubt will be resolved in favor of the veteran.  Service-connection for such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).  Section 1154(b) can be used only to determine that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Kessel v. West, 13 Vet. App. 9 (1999).

B. Analysis

The Veteran seeks service connection for a bilateral elbow disability and a bilateral knee disability.  See Veteran's claim of September 2010.  The Veteran has epicondylitis of the right elbow and left elbow, and patellofemoral pain syndrome of the right knee and left knee.  Therefore, with respect to both the elbows and the knees, the first Shedden element is met.

The Veteran's incomplete service treatment records note no elbow or knee symptoms.  The exit examination report of February 1999 found the Veteran to be normal with respect to the upper and lower extremities and "other musculoskeletal," and the Veteran specifically denied elbow and knee symptoms.  In a post-deployment self-assessment of August 2004, the Veteran answered "no" as to whether he then had, or had at any time during deployment, symptoms of swollen, stiff, or painful joints.

Combat service is indicated by the Veteran's receipt of the Combat Infantry Badge.  The Veteran also received the Parachutist Badge.  See DD Form 214.  He asserts that in-service stresses of multiple parachute jumps caused his current elbow and knee disorders.  See notice of disagreement of November 2012; VA Form 9 of May 2014.  The Veteran's report of elbow and knee injury from parachute jumping in a combat unit is consistent with the circumstances of his service, and the contrary evidence of record is not clear and convincing.  Therefore an in-service injury is established under 38 U.S.C. § 1154(b), and the second Shedden element is met.

The remaining element of service connection is a relationship between current disability and in-service injury.  In this case, a preponderance of the evidence is against finding a nexus between the Veteran's current knee and elbow disabilities and service.

The Veteran maintains that his bilateral elbow disability had its onset in service in 2003 during his last few jumps during Afghanistan deployment.  He dates the bilateral knee disability to 2001, also due to Airborne activity.  For both disabilities, he reports that he was not hospitalized and had no surgery.  See August 2011 examination report.  He states that he reported to sick call on occasion because of lingering pain caused by landing on his elbows and knees from 35 jumps.  He alleges recurrent symptoms from service to the present.  See notice of disagreement of November 2012; VA Form 9 of May 2014.

A VA treatment record of October 2006 documents an examination of the Veteran following a motorcycle accident.  There were abrasions, including those of the left knee, and a small knee bruise.  Otherwise no symptoms were noted with respect to the knees or elbows.  For the knees, there were specific findings of full range of motion, no pain in joint line, and no laxity.

The Veteran underwent a VA examination for the knees and elbows in May 2016.  The examiner offered a negative opinion as to the claimed bilateral knee and elbow disabilities.  The stated rationale was 1) that the service treatment records are not available to determine the nature and extent of the Veteran's in-service injuries, and 2) that, in the years following service until the VA examination of August 2011, there is no record of symptoms or treatment for the elbows and knees.  In this regard, the examiner specifically noted the VA treatment record of October 2006, which showed essentially normal knees and elbows.

As a layperson, the Veteran is competent to report his symptoms of knee and elbow pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board does not find the Veteran to be credible in his inconsistent reporting of recurrent symptoms since service.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, in the post-deployment self-assessment of August 2004, the Veteran denied having knee or elbow symptoms then or at that time during deployment.  The Veteran also reported no significant knee or elbow symptoms upon examination in October 2006, and the knees were found to be normal.  Here the Board finds the assertion of on-going symptoms since service to be far less credible and probative than the post-deployment report of no defects and the post-service clinical records showing a lack of treatment for years after service.  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be weighed against lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

The Veteran, as a layperson, is not competent to identify a causal relationship between his diagnosed elbow and knee disabilities and service, as such an opinion requires medical expertise.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The only competent nexus opinion of record is negative opinion of the May 2016 VA examination report.

The Veteran argues that "not all damage can be determined through a simple x-ray."  See VA Form 9 of May 2014.  However, current disability is conceded in this case.  The VA examiner does not dispute the record diagnoses of elbow and knee disability, and his negative nexus opinion is based on the Veteran's entire medical and service history, including the Veteran's report of symptoms.

The Veteran does not have arthritis of his knee or elbow joints as shown by x-rays.  See August 2011 VA examination report.  Therefore, an analysis of possible presumed service connection for the chronic disease of arthritis is not warranted in this case.  See 38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

In conclusion, the Board assigns significant probative weight to the negative nexus opinion of the May 2016 examiner, and there is no competent opinion of record that links the Veteran's bilateral knee and elbow disabilities to service.  The third Shedden element has therefore not been met, and service connection is not warranted.  There is no reasonable doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right elbow disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


